     Case 2:20-cv-07943 Document 7 Filed 08/31/20 Page 1 of 6 Page ID #:343



 1    SHAWN G. HANSEN (SBN 197033)
      shansen@nixonpeabody.com
 2    SETH D. LEVY (SBN 217638)
      slevy@nixonpeabody.com
 3    STACI JENNIFER RIORDAN (SBN 232659)
      sriordan@nixonpeabody.com
 4    VINCENT K. YIP (SBN 170665)
      vyip@nixonpeabody.com
 5    PETER J. WIED (SBN 198475)
      pwied@nixonpeabody.com
 6    VINCENT C. CAPATI (SBN 331868)
      vcapati@nixonpeabody.com
 7    NIXON PEABODY LLP
      300 South Grand Avenue, Suite 4100
 8    Los Angeles, CA 90071-3151
      Telephone: (213) 629-6000
 9    Facsimile: (213) 629-6001
10    Attorneys for Plaintiff
      THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
11
12                         UNITED STATES DISTRICT COURT
13                       CENTRAL DISTRICT OF CALIFORNIA
14
15     THE REGENTS OF THE                          Case No. 2:20-cv-7943
       UNIVERSITY OF CALIFORNIA,
16                                                 PLAINTIFF THE REGENTS OF
                   Plaintiff,                      THE UNIVERSITY OF
17                                                 CALIFORNIA’S CIVIL LOCAL
             vs.                                   RULE L.R. 83-1.4 NOTICE OF
18                                                 PENDENCY OF OTHER
       THE HOME DEPOT, INC., HOME                  ACTIONS OR PROCEEDINGS
19     DEPOT PRODUCT AUTHORITY,
       LLC, and HOME DEPOT U.S.A.,
20     INC.,
21                 Defendants.
22
23
24          Pursuant to Central District of California Civil Local Rule L.R. 83-1.4,
25    Plaintiff The Regents of the University of California (“The Regents”), by and
26    through its undersigned counsel, hereby provides notice of other pending civil and
27
28


          PLAINTIFF’S NOTICE OF PENDENCY OF OTHER ACTIONS OR PROCEEDINGS
     Case 2:20-cv-07943 Document 7 Filed 08/31/20 Page 2 of 6 Page ID #:344



 1    administrative actions involving all or a material part of the subject matter of this
 2    action.
 3          In this action, The Regents seeks relief for infringement of U.S. Patent
 4    Numbers 9,240,529, entitled “Textured Phosphor Conversion Layer Light Emitting
 5    Diode” (“’529 patent”); 9,859,464, entitled “Light Emitting Diode With Light
 6    Extracted From Front And Back Sides Of A Lead Frame” (“’464 patent”);
 7    10,593,854, entitled “Transparent Light Emitting Device With Light Emitting
 8    Diodes” (“’854 patent”); 10,644,213, entitled “Filament LED Light Bulb” (“’213
 9    patent”); and 10,658,557, entitled “Transparent Light Emitting Device With Light
10    Emitting Diodes” (“’557 patent”) (collectively, “Asserted Patents”). At least some
11    of the Asserted Patents also are at issue in the pending actions identified below. As
12    such, the undersigned believes that the Court may consider this action to involve all
13    or a material part of the subject matter of such other actions.
14    I.    United States Courts
15          The Regents of the University of California v. Walmart Inc., Case No. 2:19-
16    cv-6570, filed on July 30, 2019, is an action for infringement of, among others, the
17    ’529 and ’464 patents, and is now stayed in the U.S. District Court for the Central
18    District of California. The parties in the action are Walmart Inc. and The Regents.
19    Walmart Inc. has appeared in the action and has an attorney of record. Counsels for
20    Defendant include Shamita D. Etienne-Cummings, White & Case LLP, 701
21    Thirteenth Street, NW, Washington, DC 20005, Tel. (202) 626-3695; Bijal V.
22    Vakil, White & Case LLP, 555 South Flower Street, Suite 2700, Los Angeles, CA
23    90071, Tel. (213) 620-7700; and Diana Luo, Walmart Inc., 850 Cherry Avenue,
24    San Bruno, CA 94066, Tel. (650) 813-5600.
25          The Regents of the University of California v. Amazon.com, Inc. and
26    Amazon.com Services, Inc., Case No. 2:19-cv-6571, filed on July 30, 2019, is an
27    action for infringement of the, among others, the ’529 and ’464 patents, and is now
28    stayed in the U.S. District Court for the Central District of California. The parties
                                                -1-
           PLAINTIFF’S NOTICE OF PENDENCY OF OTHER ACTIONS OR PROCEEDINGS
     Case 2:20-cv-07943 Document 7 Filed 08/31/20 Page 3 of 6 Page ID #:345



 1    in the action are Amazon.com, Inc., Amazon.com Services, Inc., and The Regents.
 2    Amazon.com, Inc. and Amazon.com Services, Inc. have appeared in the action and
 3    have an attorney of record. Counsels for Defendants include Kyle W.K. Mooney
 4    Morrison & Foerster LLP, 250 West 55th Street, New York, NY 10019, Tel. (212)
 5    336-4092; Veronica Ascarrunz Morrison & Foerster LLP, 2000 Pennsylvania
 6    Avenue, NW, Washington, DC 20006, Tel. (202) 887-8756; and Stefani E.
 7    Shanberg, Morrison & Foerster LLP, 425 Market Street, San Francisco, CA 94105,
 8    Tel. (415) 268-7000.
 9          The Regents of the University of California v. Target Corporation, Case No.
10    2:19-cv-6572, filed on July 30, 2019, is an action for infringement of, among
11    others, the ’529 and ’464 patents, and is now stayed in the U.S. District Court for
12    the Central District of California. The parties in the action are Target Corporation
13    and The Regents. Target Corporation has appeared in the action and has an
14    attorney of record. Counsels for Defendant include Alexander P. Ott, McDermott
15    Will & Emery LLP, The McDermott Building, 500 North Capitol Street, NW,
16    Washington, DC 20001, Tel. (202) 756-8496; and Rachel Chatman, Benesch,
17    Friedlander, Coplan & Aronoff LLP, One Montgomery, Suite 2700, San Francisco,
18    CA 94104, Tel. (628) 600-2250.
19          The Regents of the University of California v. IKEA of Sweden AB, IKEA
20    Supply AG, IKEA Distribution Services Inc., IKEA North America Services, LLC,
21    and IKEA U.S. Retail LLC, Case No. 2:19-cv-6573, filed on July 30, 2019, is an
22    action for infringement of, among others, the Asserted Patents, and is now stayed in
23    the U.S. District Court for the Central District of California. The parties in the
24    action are IKEA of Sweden AB, IKEA Supply AG, IKEA Distribution Services
25    Inc., IKEA North America Services, LLC, and The Regents. IKEA of Sweden AB,
26    IKEA Supply AG, IKEA Distribution Services Inc., and IKEA North America
27    Services, LLC have appeared in the action and have an attorney of record. Counsels
28    for Defendants include Michael Bonella and Joseph R. Klinicki, both of Flaster
                                            -2-
          PLAINTIFF’S NOTICE OF PENDENCY OF OTHER ACTIONS OR PROCEEDINGS
     Case 2:20-cv-07943 Document 7 Filed 08/31/20 Page 4 of 6 Page ID #:346



 1    Greenberg, P.C., 1835 Market Street, Suite 1050, Philadelphia, PA 19103, Tel.
 2    (215) 587-5684; Kenneth E. Keller, Pillsbury Winthrop Shaw Pittman LLP, 725
 3    South Figueroa Street Suite 2800, Los Angeles, CA 90017-5406, Tel. (213) 488-
 4    7100; and Christopher E. Stretch, Pillsbury Winthrop Shaw Pittman LLP, 4
 5    Embarcadero Center, Suite 2200, San Francisco, CA 94111, Tel. (415) 983-1084.
 6          Satco Products, Inc. v. The Regents of the University of California, Case No.
 7    2:19-cv-6444, filed on November 14, 2019, is a declaratory judgment action for
 8    invalidity of, among others, the ’529 and ’464 patents, and is now awaiting an
 9    Order on the pending motion to dismiss in the U.S. District Court for the Eastern
10    District of New York. The parties in the action are The Regents and Satco
11    Products, Inc. The Regents has appeared in the action and has an attorney of
12    record. Counsels for Declaratory Judgment Plaintiff include Robert P. Lynn , Jr.,
13    Lynn Gartner Dunne, LLP, 330 Old Country Rd, Suite 103, Mineola, NY 11501,
14    Tel. (516) 742-6200; Scott Joseph Bornstein, Brian J Prew, Elana Araj, and
15    Jonathan David Ball, all of Greenberg Traurig LLP, Metlife Building, 200 Park
16    Avenue, 34th Floor, New York, NY 10166, Tel. (212) 801-2223; and Nicholas A.
17    Brown, Greenberg Traurig LLP, 4 Embarcadero Center, Suite 3000, San Francisco,
18    CA 94111, Tel. (415) 655-1300.
19          The Regents of the University of California v. General Electric Company,
20    Case No. 2:19-cv-10792, filed on December 20, 2019, is an action for infringement
21    of, among others, the ’529 and ’464 patents, and is now stayed in the U.S. District
22    Court for the Central District of California. The parties in the action are General
23    Electric and The Regents. General Electric has appeared in the action and has an
24    attorney of record. Counsels for Defendant include Thomas R. Goots, Jones Day,
25    901 Lakeside Ave., Cleveland, OH 44114, Tel. (216) 586-7011; and Andrea W.
26    Jeffries and Luke J. Burton, both of Jones Day, 555 South Flower Street, Fiftieth
27    Floor, Los Angeles, CA 90071, Tel. (213) 489-3939.
28
                                               -3-
          PLAINTIFF’S NOTICE OF PENDENCY OF OTHER ACTIONS OR PROCEEDINGS
     Case 2:20-cv-07943 Document 7 Filed 08/31/20 Page 5 of 6 Page ID #:347



 1    II.    United States Patent and Trademark Office
 2           Satco Products Inc. v. The Regents of the University of California, No.
 3    IPR2020-00695, filed on March 10, 2020, is a petition for inter partes review of the
 4    ’529 patent before the United States Patent and Trademark Office. The Patent Trial
 5    and Appeal Board has not yet issued a decision granting or denying institution of
 6    inter partes review. The parties in the action are The Regents and Satco. The
 7    Regents has appeared in the action and has an attorney of record. Counsel of record
 8    for Petitioner is Heath J. Briggs, Greenberg Traurig, LLP, 1144 15th Street, Suite
 9    3300, Denver, CO 80202, Tel. (303) 685-7418.
10           Satco Products Inc. v. The Regents of the University of California, No.
11    IPR2020-00813, filed on April 6, 2020, is a petition for inter partes review of the
12    ’464 patent before the United States Patent and Trademark Office. The Patent Trial
13    and Appeal Board has not yet issued a decision granting or denying institution of
14    inter partes review. The parties in the action are The Regents and Satco. The
15    Regents has appeared in the action and has an attorney of record. Heath J. Briggs,
16    Greenberg Traurig, LLP, 1144 15th Street, Suite 3300, Denver, CO 80202, Tel.
17    (303) 685-7418.
18           General Electric Company and Consumer Lighting (U.S.), LLC (d/b/a GE
19    Lighting). v. The Regents of the University of California, No. IPR2020-01457, filed
20    on August 11, 2020, is a petition for inter partes review of the ’529 patent before
21    the United States Patent and Trademark Office. The Patent Trial and Appeal Board
22    has not yet issued a decision granting or denying institution of inter partes review.
23    The parties in the action are The Regents, General Electric and GE Lighting. The
24    Regents has appeared in the action and has an attorney of record. Counsel of record
25    for Petitioner is Joseph M. Sauer, Jones Day, 901 Lakeside Avenue, Cleveland, OH
26    44114, Tel. (216) 586-7506.
27           General Electric Company and Consumer Lighting (U.S.), LLC (d/b/a GE
28    Lighting). v. The Regents of the University of California, No. IPR2020-01458, filed
                                              -4-
            PLAINTIFF’S NOTICE OF PENDENCY OF OTHER ACTIONS OR PROCEEDINGS
     Case 2:20-cv-07943 Document 7 Filed 08/31/20 Page 6 of 6 Page ID #:348



 1    on August 11, 2020, is a petition for inter partes review of the ’464 patent before
 2    the United States Patent and Trademark Office. The Patent Trial and Appeal Board
 3    has not yet issued a decision granting or denying institution of inter partes review.
 4    The parties in the action are The Regents, General Electric, and GE Lighting. The
 5    Regents has appeared in the action and has an attorney of record. Counsel of record
 6    for Petitioner is Joseph M. Sauer, Jones Day, 901 Lakeside Avenue, Cleveland, OH
 7    44114, Tel. (216) 586-7506.
 8    III.    United States International Trade Commission
 9            Certain Filament Light-Emitting Diodes and Products Containing Same (II),
10    Investigation No. 337-TA-___ Docket No. 337-3486, filed on August 31, 2020, is a
11    Complaint pending Institution of Investigation before the U.S. International Trade
12    Commission based on infringement of the Asserted Patents. The parties in the
13    Investigation are The Regents, The General Electric Company, Consumer Lighting
14    (U.S.) LLC d/b/a GE Lighting, Savant System, Inc., The Home Depot, Inc., Home
15    Depot Product Authority, LLC, Home Depot U.S.A., Inc., Feit Electric Company,
16    Satco Products, Inc., IKEA Supply AG, IKEA U.S. Retail LLC, and IKEA of
17    Sweden AB. No counsel or Proposed Respondent has appeared yet.
18
19     Dated: August 31, 2020              NIXON PEABODY LLP
20
21                                         By: /s/ Shawn G. Hansen
                                              Shawn G. Hansen
22
                                               Attorneys for Plaintiff
23                                             THE REGENTS OF THE
                                               UNIVERSITY OF CALIFORNIA
24
25
26
27
28
                                               -5-
             PLAINTIFF’S NOTICE OF PENDENCY OF OTHER ACTIONS OR PROCEEDINGS
